 In the Matter of JOHNS-MANVILLE PRODUCTS CORPORATIONandCONCORDLODGE 1173, AFFILIATED WITH DISTRICT LODGE 115, INTERNATIONALASSOCIATION OF MACHINISTS,A. F. L.Case No. 20-R-1245.Decided January 31, 1945Pillsbwry, Madison and Sutro,byMr. Norbert Korte,of San Fran-cisco, Calif., andMessrs. Frank V. GalbraithandW. B. Kelley,ofPittsburg, Calif., for the Company.Mr. K. C. Apperson,of Stockton, Calif., andMr. Felix J. Dwrnond,of Martinez, Calif., for the I. A. M.Mr. A. W. Hannaford,of Oakland, Calif., for the Paper Makers.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Concord Lodge 1173, affiliated withDistrict Lodge 115, International Association of Machinists, A. F. L.,herein called the I. A. M., alleging that a question affecting commercehad arisen concerning the representation of employees of Johns-ManvilleProducts Corporation, Pittsburg, California, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Wallace E. Royster, TrialExaminer.Said hearing was held at San Francisco, California, onDecember 7, 1944.The Company and the I. A. M. appeared and par-ticipated.)All parties were afforded full opportunity to be heard,-to examine and cross-examinewitnesses, and to introduce evidencebearing onthe issues.At the hearing, the Company moved to dismissthe petition for the reason that the unit petitioned for is inappro-priate and that no question concerning representationhas arisen.Ruling was reserved for the Board.For the reasons stated in Sec-tions III and IV,infra,the motion is denied.The Trial,Examiner'sI The International Brotherhood of Paper Makers,Pittsburg Local 329, A. F. L , hereincalled the Paper Makers, appeared at the hearing but did not intervene in view of itsdisinterest in the employees comprising the unit proposed by the I. A. M.60 N. L. R. B., No. 60.293 294DECISIONS OF NATIONAL LABOR- RELATIONS BOARDrulings made at,the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohns-Manville Products Corporation, a Delaware corporation, isengaged in the manufacture of building papers, roofing, siding, pipecovering, gaskets, and commercial asphalt at its Pittsburg, California,plant, with which this proceeding is concerned.Duringthe past year,a substantial portion of raw materials and supplies was secured for itsuse fromsources outside the State of California.During the sameperiod, finished products manufactured by it exceeded $1,500,000 in-value, of which approximately 30 percent was shipped to points out-side the State of California.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATION INVOLVEDConcord Lodge 1173, affiliated with District Lodge 115, Interna-tional Association of Machinists, A. F. L., "is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Paper Makers, since 1937, have entered intosuccessiveyearly contracts, to which the I. A. M. has also been a partysince 1940.Both the I. A. M. and the Paper Makers have been recog-nized in such contracts as the joint collective bargaining representa-tive of the Company's production and maintenance employees.OnSeptember 22, 1944, the I. A. M. addressed a letter to the Company,wherein it stated that it represented a majority of the employees inthe alleged appropriate unit and requested recognition as the exclu-sive representative thereof.The Company, by letter dated October2, 1944, refused to grant recognition for the reason that it then rec-ognized the I. A. M. and the Paper Makers as the joint bargainingrepresentative of all production and maintenance employees in theplant.A statement of a Board agent, introduced into evidence at the hear-ing, indicated that the I. A. M. representsa substantial-number ofemployees in the unit hereinafter found appropriate.22The Field Examiner reported that the I. A. M. submitted 13 signed authorizations,of which 8 were dated in September 1944, 4 in October 1944, and 1 was undated, in analleged appropriate unit consisting of 20 employees. JOHNS-MANVILLE PRODUCTS CORPORATION295We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. A. M. requests a separate unit consisting of the maintenancemachinists, their helpers, and apprentices, in the Company's erectionand repair department at its Pittsburg, California, plant, excludingoffice and clerical employees, and all supervisory employees.TheCompany is opposed to the inclusion' of these employees in a unitseparate from that of the other employees in the plant, while thePaper Makers has expressed disinterest in the proposed severance.In support of its contention, the Company refers to the assignment,of machinists to other departments and their interchange with pro-duction employees, and to the history of collective bargaining on aplant-wide basis in which the I. A. M. participated jointly with thePaper Makers.However, the record discloses that the machinistsconsist of a group of employees who possess skills characteristic oftheir craft, receive a higher rate of pay than production employees,and are directly responsible to the plant engineer in the erection andrepair department to which they are officially assigned. ' In addition,the record does not establish an appreciable interchange of employees.While we do not minimize the form in which the bargaining relationsbetween the parties have progressed, a factor which usually plays aprominent role in our considerations, we are not persuaded that, by itsjoint collaboration with the Paper Makers, the I. A. M. has ceased torepresent the group of employees in which it is primarily interested orthat these employees have ceased to function as a separate cohesivegroup.Moreover, as stated above, the Paper Makers raises no objec-tion to the severance of the machinists from the plant-wide unit. Inview of the foregoing considerations, we find that the machinists mayappropriately constitute a' separate unit for the purposes of collectivebargaining.3We find that all maintenance machinists, their helpers, and appren-tices, in the Company's erection and repair department at its Pitts-burg, California, plant,4 excluding office and clerical employees, andall or any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3 Cf.Matter of PhelpsDodgeCorporation,United Verde Branch,56 N L. R. B. 1560;Matter of General Tire and Rubber Company,55 N. L R. B. 250;Matter of WestinghouseElectric & Manufacturing Company, 49N. L. R. B. 445.'These categories do not include firemen, the oiler,and the clerical and storeroomemployee, but includes Charles M. Crooks, machinist. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tion for the purposes of collective bargaining with Johns-Manvilleballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byConcord Lodge No. 1173, International Association of Machinists,5affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.CHAIRMAN MILLIS took no partinthe consideration of the aboveDecision and Direction of Election.5The request of the I. A. M. to appear on the ballot as designated above is hereby granted.